 

20-7 12 Bale MEY
Case 20-12841-MFW Doc 635 Filed 01/12/21 Pagelof1

 

 

 

 

 

 

 

 

January 2, 2021 RECEIVED / FILED
Clerk of the Bankruptcy Court JAN 12 2021.

824 Market Street, 3rd Floor,

Wilmington, Delaware 19801 1S BANRRPTE COURT
Dear Sir or Madam,

I recently received notification dated December 29, 2020 regarding the impending sale of YouFit
Health Clubs to YF FC Acquisition, LLC through Case No. 20-12841 (MFW).

The notification advised that “These instructions pertain to the notice, dated December 29, 2020, sent
to members of YouFit Health Clubs, LLC ("YouFit") informing them of the sale of Membership
Assets (as defined in the notice) to YF FC Acquisition, LLC (the "Buyer").

The notification further indicated that “ANY MEMBER WHO FAILS TO TIMELY FILE AND
SERVE AN OBJECTION ON OR BEFORE THE APPLICABLE OBJECTION DEADLINE MAY
BE FOREVER BARRED FROM ASSERTING ANY OBJECTION TO THE SALE, INCLUDING
WITH RESPECT TO THE TRANSFER OF THE MEMBERSHIP ASSETS OF THE DEBTOR
ESTATES.”

The notification further stated that “If you do not timely file an objection, the sale, including the
transfer of the Membership Assets, will apply to you”.

Therefore, based on the contents and instructions contained in the aforementioned notice of 12/29/2020
I officially within the required timeframe object to any sale or transfer of any information pertaining to
me that would be classified as a “membership asset”. I request that any and all information regarding
me that may include, but not be limited to, my relationship to YouFit, dates of service, payments and
charges, application data, health and fitness status, medical insurance coverage, pictures or likeness, be
excluded from the sale of membership assets as described and not to be transferred to the new buyer,
YF FC Acquisition LLC, their assigns or any other bidder.

I make this request to safeguard my personal information and any protected health information that
may be in the possession of YouFit. Since I have no voluntary or historical al relationship w with YF FC
Acquisition LLC, I expect that no information or data be shared-with at-w aiter-that-sta

 

Please advise me if my request and intentions are unclear in any way or if you require additional
information.

Thank you very much and best of success to all of you during this process.

lle —

Steve Tyrrell
7753 E. Catalina Drive
Scottsdale, AZ

azstevet( @cox.net

 

 
